The verdict of the jury was guilty as charged in the second count of the indictment. The second count charged, in proper form and substance, the unlawful possession of a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages. The evidence was ample to prove the corpus delicti, and this was without dispute or conflict. There was *Page 274 
likewise no dispute about this appellant being present at the still at the time of the "raid" by the officers, and the evidence of the state tended to show that this appellant was busily engaged in the operation of the still.This he denied, and offered other evidence to sustain him in his insistence. This conflict presented a jury question, and from the whole evidence the jury were fully warranted in returning their verdict as rendered.
The conversation between the officers and the men arrested at the still, at the time the raid was in progress and the arrests being made, were of the res gestæ, and therefore admissible. The court properly so held.
The defendant "objected" to a certain portion of the court's oral charge. An objection is not the equivalent of an exception; therefore the point of decision involved in this connection and insisted upon by appellant, is not presented.
There was no error in the court's rulings upon the special charges requested by appellant. Such of these charges as properly stated the law were fairly and substantially covered by the oral charge and the special numerous written charges given at defendant's request.
No error appearing, the judgment of conviction appealed from will stand affirmed.
Affirmed.